People v Whetstone (2016 NY Slip Op 00676)





People v Whetstone


2016 NY Slip Op 00676


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


1995-06177
 (Ind. No. 78/94)

[*1]The People of the State of New York, respondent,
vFelix Whetstone, appellant.


Felix Whetstone, Dannemora, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Deborah E. Wassel, John M. Castellano, Johnnette Traill, and Nancy Fitzpatick Talcott of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 2, 1998 (People v Whetstone, 247 AD2d 414), affirming a judgment of the Supreme Court, Queens County, rendered May 24, 1995.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court